 Case 8:19-cv-01921-JLS-KES Document 9-1 Filed 10/15/19 Page 1 of 3 Page ID #:99



1 PACIFIC TRIAL ATTORNEYS
  A Professional Corporation
2 Scott J. Ferrell, Bar No. 202091
  sferrell@pacifictrialattorneys.com
3 4100 Newport Place Drive, Suite 800
  Newport Beach, CA 92660
4 Telephone: (949)706-6464
  Facsimile: (949)706-6469
5
     Attorney for Plaintiff
6

7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   ROY RIOS, an individual,                       Case No. 8:19-cv-01921-JLS-KES
12                 Plaintiff,                       DECLARATION OF SCOTT J.
                                                    FERRELL IN SUPPORT OF MOTION
13                 v.                               TO REMAND ACTION TO THE
                                                    SUPERIOR COURT OF
14   WIREPATH HOME SYSTEMS, LLC, a                  CALIFORNIA FOR THE COUNTY
     North Carolina limited liability company;      OF LOS ANGELES
15   and DOES 1-10, inclusive,
                                                    [Motion to Remand, Declaration of
16                 Defendants.
                                                    VaShaun Jones, and Request for Judicial
17                                                  Notice filed concurrently herewith; and
18
                                                    [Proposed] Order lodged concurrently
                                                    herewith]
19
                                                    Date: December 13, 2019
20                                                  Time: 10:30 a.m.
                                                    Ctrm: 10A
21                                                  Judge: Hon. Josephine L. Staton
22

23

24

25

26
27

28


                                   DECLARATION OF SCOTT J. FERRELL
Case 8:19-cv-01921-JLS-KES Document 9-1 Filed 10/15/19 Page 2 of 3 Page ID #:100



1                         DECLARATION OF SCOTT J. FERRELL
2          I, Scott J. Ferrell, declare and state as follows:
3          1.     I am an attorney duly licensed to practice law in the State of California and
4    before this Court. I am counsel for Plaintiff Roy Rios (“Plaintiff”) and make this
5    declaration in support of Plaintiff’s Motion to Remand this action to the Superior Court
6    of California for the County of Los Angeles. I have personal knowledge of the following
7    matters, or know them to be true based on my review of Pacific Trial Attorneys’ records
8    kept in the regular course of its business, and if called to testify concerning them, I could
9    and would do so competently.
10         2.     On October 11, 2019, as part of the parties’ conference of counsel regarding
11   the instant Motion to Remand, Corey M. Day, an attorney at the law firm of Stoel Rives
12   LLP, Defendant’s counsel, sent me a letter via email disclaiming reliance on Plaintiff’s
13   attorneys’ fees as a basis for seeking removal to federal court in Defendant’s Notice of
14   Removal in the instant action.
15

16         I declare under penalty of perjury under the laws of the United States of America
17   that the foregoing is true and correct. This declaration was executed on October 15, 2019.
18

19                                                  /s/Scott J. Ferrell
                                                    Scott J. Ferrell, Esq.
20

21

22

23

24

25

26
27

28

                                                 -1-
                                   DECLARATION OF SCOTT J. FERRELL
Case 8:19-cv-01921-JLS-KES Document 9-1 Filed 10/15/19 Page 3 of 3 Page ID #:101



1                                    CERTIFICATE OF SERVICE
2          I hereby certify that on October 15, 2019, I electronically filed the foregoing
3    DECLARATION SCOTT J. FERRELL IN SUPPORT OF PLAINTIFF’S
4    MOTION TO REMAND with the Clerk of the Court using the CM/ECF system which
5    will send notification of such filing via electronic mail to all counsel of record.
6                                                          /s/ Scott J. Ferrell
7                                                          Scott J. Ferrell
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                -2-
                                  DECLARATION OF SCOTT J. FERRELL
